 

Exhibit 10.3

FIRST Amendment

to

Loan and security agreement

 

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 4th day of March, 2019 by and among (a) SILICON VALLEY BANK
(“Bank”) and (b) (i) XOMA CORPORATION, a Delaware corporation (“XOMA”), (ii)
XOMA (US) LLC, a Delaware limited liability company (“XOMA US”), and (iii) XOMA
TECHNOLOGY LTD., a Bermuda exempted company (“Bermuda Borrower”; together with
XOMA and XOMA US, individually and collectively, jointly and severally, the
“Borrower”), whose address is 2200 Powell Street, Suite 310, Emeryville,
California 94608.

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of May 7, 2018 (as the same may from time to time be amended, modified,
supplemented or restated, the “Loan Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Draw Period End Date and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 2.3 (Fees).  Section 2.3 is hereby amended by (i) deleting “and”
appearing at the end of subsection (c), (ii) deleting “.” appearing at the end
of subsection (d) and replacing it with “; and”, and (iii) inserting the
following to appear as subsection (e) thereof:

“(e)Modification Fee.  A fully earned, non-refundable modification fee of
Twenty-Three Thousand Seven Hundred Fifty Dollars ($23,750.00) (the
“Modification Fee”).  The Modification Fee shall be fully earned as of the First
Amendment Effective Date and is due and payable on the earliest to occur of (i)
the Term Loan Maturity Date, (ii) the payment in full of the Term Loan Advances,
(iii) the occurrence of an Event of Default, and (iv) the termination of this
Agreement.”  

2.2Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

““Draw Period End Date” is March 31, 2020.”

““Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Final Payment, the Prepayment Premium, the Unused Term Loan
Fee, the Modification Fee, Bank Expenses, and other amounts Borrower owes Bank
now or later, whether under this Agreement, the other Loan Documents (other than
the Warrant), or otherwise, including, without limitation, any interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank, and to perform Borrower’s duties under the Loan
Documents (other than the Warrant).

 

1

 

--------------------------------------------------------------------------------

 

““Warrant” is, collectively, (a) that certain warrant to purchase stock dated as
of May 7, 2018 by and between XOMA and Bank, and (b) that certain warrant to
purchase stock dated as of the First Amendment Effective Date by and between
XOMA and Bank, in each case, as may be amended, modified, supplemented and/or
restated from time to time.”

 

2.3Section 13 (Definitions).  The following new defined terms are hereby
inserted alphabetically in Section 13.1:

““First Amendment Effective Date” is March 4, 2019.”

““Modification Fee” is defined in Section 2.3(e).”

 

2.4Section 13 (Definitions).  The following term and its definition set forth in
Section 13.1 is deleted in its entirety:

““Milestone Event” means delivery by Borrower to Bank of evidence satisfactory
to Bank, in Bank’s sole but reasonable discretion, after the Effective Date, but
on or prior to March 31, 2019, that Borrower has received at least Twenty
Million Dollars ($20,000,000.00) in unrestricted and unencumbered gross cash
proceeds from milestone/licensing payments for the period commencing on the
Effective Date and ending on or prior to March 31, 2019.”

3.Limitation of Amendments.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval,

2

 

--------------------------------------------------------------------------------

 

license, authorization or validation of, or filing, recording or registration
with, or exemption by any governmental or public body or authority, or
subdivision thereof, binding on Borrower, except as already has been obtained or
made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Ratification of Intellectual Property Security Agreements.  XOMA hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of May 7, 2018
between XOMA and Bank (the “XOMA IPSA”), and acknowledges, confirms and agrees
that the XOMA IPSA (a) contains an accurate and complete listing of all
Intellectual Property Collateral, as defined in the XOMA IPSA, and (b) shall
remain in full force and effect.  XOMA US hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Intellectual
Property Security Agreement dated as of May 7, 2018 between XOMA US and Bank
(the “XOMA US IPSA”), and acknowledges, confirms and agrees that the XOMA US
IPSA (a) contains an accurate and complete listing of all Intellectual Property
Collateral, as defined in the XOMA US IPSA, and (b) shall remain in full force
and effect.  Bermuda Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of a certain Intellectual Property Security
Agreement dated as of May 7, 2018 between Bermuda Borrower and Bank (the
“Bermuda Borrower IPSA”), and acknowledges, confirms and agrees that the Bermuda
Borrower IPSA (a) contains an accurate and complete listing of all Intellectual
Property Collateral, as defined in the Bermuda Borrower IPSA, and (b) shall
remain in full force and effect.

6.Ratification of Perfection Certificates.  XOMA hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate of XOMA dated as of May 7, 2018, as amended as set forth
on Schedule 1 attached hereto (the “XOMA Perfection Certificate”) and
acknowledges, confirms and agrees the disclosures and information XOMA provided
to Bank in the XOMA Perfection Certificate have not changed, as of the date
hereof.   XOMA US hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate of XOMA US
dated as of May 7, 2018, as amended as set forth on Schedule 2 attached hereto
(the “XOMA US Perfection Certificate”) and acknowledges, confirms and agrees the
disclosures and information XOMA US provided to Bank in the XOMA US Perfection
Certificate have not changed, as of the date hereof.  Bermuda Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate of Bermuda Borrower dated as of
May 7, 2018, as amended as set forth on Schedule 3 attached hereto (the “Bermuda
Borrower Perfection Certificate” and collectively with the XOMA Perfection
Certificate and the XOMA US Perfection Certificate, the “Perfection
Certificate”) and acknowledges, confirms and agrees the disclosures and
information Bermuda Borrower provided to Bank in the Bermuda Borrower Perfection
Certificate have not changed, as of the date hereof.  Borrower hereby agrees
that all references in the Loan Agreement to the “Perfection Certificate” shall
hereinafter be deemed to be references to the Perfection Certificate, as defined
herein.

7.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment to Bank of Bank’s legal fees and expenses incurred in
connection with this Amendment.

[Signature page follows.]

 

3

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

BORROWER

 

SILICON VALLEY BANK

 

 

By:  /s/ PETER SLETTELAND

Name: Peter Sletteland          

Title: Vice President

 

XOMA CORPORATION

 

 

By: /s/ TOM BURNS

Name: Tom Burns

Title:  Chief Financial Officer

 

 

 

 

 

 

XOMA (US) LLC

 

 

By:  /s/ TOM BURNS

Name: Tom Burns

Title:  Chief Financial Officer

 

 

 

 

 

XOMA TECHNOLOGY LTD.

 

 

By:  /s/ TOM BURNS

Name: Tom Burns

Title:  Chief Financial Officer

The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in the XOMA Perfection Certificate is true, complete and
correct.

XOMA CORPORATION

 

By:       /s/ TOM BURNS

Name: Tom Burns

Title:    Chief Financial Officer

Email:  burns@xoma.com

Phone:  510-204-7276

 

The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in the XOMA US Perfection Certificate is true, complete and
correct.

XOMA (US) LLC

 

By:       /s/ TOM BURNS

Name: Tom Burns

Title:    Chief Financial Officer

Email:  burns@xoma.com

Phone:  510-204-7276

 

 

--------------------------------------------------------------------------------

 

The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in the Bermuda Borrower Perfection Certificate is true,
complete and correct.

XOMA TECHNOLOGY LTD.

 

By:       /s/ TOM BURNS

Name: Tom Burns

Title:    Chief Financial Officer

Email:  burns@xoma.com

Phone:  510-204-7276

      

 

 

--------------------------------------------------------------------------------

 

Schedule 1

Amendments to XOMA Perfection Certificate

 

1.

The XOMA Perfection Certificate is amended by inserting the following text to
appear as new Section 15 thereof, immediately following Section 14 thereof:

“15.BENEFICIAL OWNERSHIP INFORMATION

a.Is the Company any of the following:

 

(i)

  a public company or an issuer of securities that are registered with the
Securities and Exchange Commission under Section 12 of the Securities Exchange
Act of 1934 or that is required to file reports under Section 15(d) of that Act;

 

(ii)

  an investment company registered with the Securities and Exchange Commission
under the Investment Company Act of 1940;

 

(iii)

  an investment adviser registered with the Securities and Exchange Commission
under the Investment Advisers Act of 1940; or

 

(iv)

  a pooled investment vehicle operated or advised by a regulated financial
institution (including an SEC-registered investment adviser)?

Yes ☒  No☐

If yes, no further information is required for Sections 15(b), 15(c) or 15(d)
below.  If no, continue to Section 15(b).

b.Is the Company a pooled investment vehicle that is not operated or advised by
a regulated financial institution?

Yes ☐  No☐

If yes, skip to Section 15(d) below.  If no, continue to Section 15(c).

c.Does any individual, directly or indirectly (for example, if applicable,
through such individual’s equity interests in the Company’s parent entity),
through any contract, arrangement, understanding, relationship or otherwise, own
25% or more of the equity interests of the Company:

Yes ☐  No☐

If yes, complete the following information.  If no, continue to Section 15(d)
below.



 

 

--------------------------------------------------------------------------------

 

 

Name

Date of birth

Residential address

For US Persons, Social Security Number:

(non-US persons should provide SSN if available)

For Non-US Persons: Type of ID, ID number, country of issuance, expiration date

Percentage of ownership

(if indirect ownership, explain structure)

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

 

d.Identify one individual with significant responsibility for managing the
Company, i.e., an executive officer or senior manager (e.g., Chief Executive
Officer, President, Vice President, Chief Financial Officer, Treasurer, Chief
Operating Officer, Managing Member or General Partner) or any other individual
who regularly performs similar functions.  If appropriate, an individual listed
in Section 15(c) above may also be listed here.

 

Name

Date of birth

Residential address

For US Persons, Social Security Number:

(non-US persons should provide SSN if available)

For Non-US Persons: Type of ID, ID number, country of issuance, expiration date

1

 

 

 

 

 

   

 

 

--------------------------------------------------------------------------------

 

Schedule 2

Amendments to XOMA US Perfection Certificate

 

2.

The XOMA US Perfection Certificate is amended by inserting the following text to
appear as new Section 14 thereof, immediately following Section 13 thereof:

“15.BENEFICIAL OWNERSHIP INFORMATION

a.Is the Company any of the following:

 

(v)

  a public company or an issuer of securities that are registered with the
Securities and Exchange Commission under Section 12 of the Securities Exchange
Act of 1934 or that is required to file reports under Section 15(d) of that Act;

 

(vi)

  an investment company registered with the Securities and Exchange Commission
under the Investment Company Act of 1940;

 

(vii)

  an investment adviser registered with the Securities and Exchange Commission
under the Investment Advisers Act of 1940; or

 

(viii)

  a pooled investment vehicle operated or advised by a regulated financial
institution (including an SEC-registered investment adviser)?

Yes ☐  No☒

If yes, no further information is required for Sections 14(b), 14(c) or 14(d)
below.  If no, continue to Section 14(b).

b.Is the Company a pooled investment vehicle that is not operated or advised by
a regulated financial institution?

Yes ☐  No☒

If yes, skip to Section 14(d) below.  If no, continue to Section 14(c).

c.Does any individual, directly or indirectly (for example, if applicable,
through such individual’s equity interests in the Company’s parent entity),
through any contract, arrangement, understanding, relationship or otherwise, own
25% or more of the equity interests of the Company:

Yes ☐  No☒

If yes, complete the following information.  If no, continue to Section 14(d)
below.



 

 

--------------------------------------------------------------------------------

 

 

Name

Date of birth

Residential address

For US Persons, Social Security Number:

(non-US persons should provide SSN if available)

For Non-US Persons: Type of ID, ID number, country of issuance, expiration date

Percentage of ownership

(if indirect ownership, explain structure)

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

 

d.Identify one individual with significant responsibility for managing the
Company, i.e., an executive officer or senior manager (e.g., Chief Executive
Officer, President, Vice President, Chief Financial Officer, Treasurer, Chief
Operating Officer, Managing Member or General Partner) or any other individual
who regularly performs similar functions.  If appropriate, an individual listed
in Section 14(c) above may also be listed here.

 

Name

Date of birth

Residential address

For US Persons, Social Security Number:

(non-US persons should provide SSN if available)

For Non-US Persons: Type of ID, ID number, country of issuance, expiration date

1

Thomas Burns

6/19/1973

384 Riviera Dr., San Rafael, CA 94901

 

 

   

 

 

--------------------------------------------------------------------------------

 

Schedule 3

Amendments to Bermuda Borrower Perfection Certificate

 

3.

The Bermuda Borrower Perfection Certificate is amended by inserting the
following text to appear as new Section 14 thereof, immediately following
Section 13 thereof:

“15.BENEFICIAL OWNERSHIP INFORMATION

a.Is the Company any of the following:

 

(ix)

  a public company or an issuer of securities that are registered with the
Securities and Exchange Commission under Section 12 of the Securities Exchange
Act of 1934 or that is required to file reports under Section 15(d) of that Act;

 

(x)

  an investment company registered with the Securities and Exchange Commission
under the Investment Company Act of 1940;

 

(xi)

  an investment adviser registered with the Securities and Exchange Commission
under the Investment Advisers Act of 1940; or

 

(xii)

  a pooled investment vehicle operated or advised by a regulated financial
institution (including an SEC-registered investment adviser)?

Yes ☐  No☒

If yes, no further information is required for Sections 14(b), 14(c) or 14(d)
below.  If no, continue to Section 14(b).

b.Is the Company a pooled investment vehicle that is not operated or advised by
a regulated financial institution?

Yes ☐  No☒

If yes, skip to Section 14(d) below.  If no, continue to Section 14(c).

c.Does any individual, directly or indirectly (for example, if applicable,
through such individual’s equity interests in the Company’s parent entity),
through any contract, arrangement, understanding, relationship or otherwise, own
25% or more of the equity interests of the Company:

Yes ☐  No☒

If yes, complete the following information.  If no, continue to Section 14(d)
below.



 

 

--------------------------------------------------------------------------------

 

 

Name

Date of birth

Residential address

For US Persons, Social Security Number:

(non-US persons should provide SSN if available)

For Non-US Persons: Type of ID, ID number, country of issuance, expiration date

Percentage of ownership

(if indirect ownership, explain structure)

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

 

d.Identify one individual with significant responsibility for managing the
Company, i.e., an executive officer or senior manager (e.g., Chief Executive
Officer, President, Vice President, Chief Financial Officer, Treasurer, Chief
Operating Officer, Managing Member or General Partner) or any other individual
who regularly performs similar functions.  If appropriate, an individual listed
in Section 14(c) above may also be listed here.

 

Name

Date of birth

Residential address

For US Persons, Social Security Number:

(non-US persons should provide SSN if available)

For Non-US Persons: Type of ID, ID number, country of issuance, expiration date

1

Thomas Burns

6/19/1973

384 Riviera Dr., San Rafael, CA 94901

 

 

   

 

 

 

 